190 F. Supp. 2d 773 (2002)
UNITED STATES of America,
v.
Alberto HERNANDEZ, a/k/a Alberto Lopez, Defendant.
CRIMINAL ACTION No. 99-362-1.
United States District Court, E.D. Pennsylvania.
March 20, 2002.

MEMORANDUM AND ORDER
KATZ, Senior District Judge.
This Motion raises the issue of defense counsel's ineffectiveness for failing to raise the constitutionality of the statute forbidding the possession of a firearm by a convicted felon. 18 U.S.C. § 922(g).
Following a hearing on defendant's Motion to Suppress, this court denied the Motion and the Court of Appeals affirmed *774 following defendant's guilty plea and sentence. The weapon in question was manufactured outside of Pennsylvania.
The constitutional challenge has been rejected. The statute is a constitutional exercise of Congress' authority under the Commerce Clause. United States v. Gateward, 84 F.3d 670 (3d Cir.1996), cert. denied, 519 U.S. 907, 117 S. Ct. 268, 136 L. Ed. 2d 192 (1996); United States v. Singletary, 268 F.3d 196 (3d Cir.2001).
An appropriate Order follows.

ORDER
AND NOW, this 20th day of March, 2002, upon consideration of defendant's Motion Under 28 U.S.C. § 2255 and the response, it is hereby ORDERED that the said Motion is DENIED.
There is no basis to issue a certificate of appealability.